DocuSign Envelope i: SESPR ARE TOFS To BME IO PRET No. 19-2, PagelD.292 Filed 06/10/20 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
GREAT LAKES ACQUISITION CORP. _ )
d/b/a ELARA CARING, )
)
Plaintiff, )
)
Vv. ) Case No. 20-10781
)
PARADIGM LIVING CONCEPTS, LLC) Hon. Bernard A. Friedman
d/b/a PARADIGM HEALTH, AMY )
STONE and MITASHA OWENS, ) Magistrate Judge Michael J. Hluchaniuk
)
Defendants. )

DECLARATION OF AMY STONE

I, Amy Stone, in accordance with 28 U.S.C. § 1746, state as follows:

1. I am a competent adult with personal knowledge of the matters stated in this
declaration. If called upon to testify under oath, my testimony would be the same as in this
declaration.

2. I am 45 years old. I am a single mother with two teenagers — a daughter who is a
senior in high school and a son who is a freshman in high school. I was born and raised in Ohio.
I moved to Indiana in 1993 to attend Anderson University and have lived in Indiana ever since.

3. I have served as a community volunteer for various organizations. I was President
of the Muncie Noon Optimist Club, Member of Women in Business, Muncie Chapter, Chamber
of Commerce member and Habitat for Humanity Committee Member and a Soccer coach for
Delaware County Futbol Club.

4. I graduated from Graham High School in 1993. I went to college at Anderson
University, a small private-Christian university in Anderson, Indiana, and graduated in 1997 with

a B.A. in Marketing. I am currently pursuing my MBA through online course.

Page 1 of 13

 
DocuSign Envgtene WES BP ERR 43h 7 Se BPM TY EEE No. 19-2, PagelD.293 Filed 06/10/20 Page 2 of 18

5. After college, I worked as a Director of Marketing and Admissions at a nursing
home in Muncie, Indiana from 2009-2011. From 2011-2014, I worked as a Central Indiana Sales
Agent for VNA Healthtrends, a home health care agency. I managed sales of home care services.

6. In March of 2015, I began working for Great Lakes Acquisition Corporation, then
doing business as Great Lakes Caring (“GLC”), as a Patient Care Coordinator in central Indiana.
At that time, GLC was a family owned, regional company based in Michigan. GLC provided
home health and hospice services. GLC did business in Michigan, Illinois and Indiana.

7. GLC required me to sign a form employment agreement. The employment
agreement form was given to me during my onboarding training. A copy of my employment
agreement (“Employment Agreement”) is attached as Exhibit G to GLC’s Motion for
Preliminary Injunction. [ECF No. 5-8].

8. The GLC onboarding training was at corporate headquarters in mid-March 2015.
The training was for all new hires and was one week long. The training I received while I was at
corporate was human resource on-boarding completion only. Because I was a seasoned home
healthcare representative, I received very little training by GLC before I was released into my
territory.

9. As a Patient Care Coordinator for GLC, I managed sales of home health services
and called on accounts or referral sources with regard to home health services. I worked out of
GLC’s Kokomo branch and would make weekly visits to call on hospitals, doctors and skilled
nursing facilities in my territory. My territory was Muncie (Delaware County), Anderson
(Madison County), Marion (Grant County), New Castle (Henry County), Tipton and Wabash
counties. This was my sales territory throughout my employment with GLC/Elara Caring. My

territory did not change. I only marketed home health services. I did not market hospice

Page 2 of 13

 
Docusign Envetone W:-SESPQ ERE aIHF 3 18 BH Fr M AT OE ENE No. 19-2, PagelD.294 Filed 06/10/20 Page 3 of 18

services. I educated referral sources on home health qualifiers and accepting diagnoses. I
conducted presentations to case management departments to discuss service areas and referral
process management.

10. ‘If I got a referral for a home health patient, I would send the referral information
to GLC’s intake team and assist with coordinating doctor orders and scheduling of services. I
would also contact the patient’s family and answer questions about GLC’s home care services.

11. In February 2018, I was told that I was going to get a new supervisor (Matt
Blake). I was also told that I would be considered for a sales training role which would allow me
to travel and train other sales representatives. I was also told that the bonus structure would
change in a more positive way. A week or so later, I was informed that a different person (Justin
Steele) was going to be my supervisor, not Matt Blake. Mr. Steele told me that he was going to
try and honor the company’s commitments regarding the changes, but those changes never came
to fruition. I was not given a sales training role. The bonus structure did not change. To
compound the matter, my existing bonuses were not paid on time.

12. In April 2018, I and other employees of GLC received an email from corporate
informing us that GLC was merging with two other large home health companies (Dallas-Texas
based. Jordan Health Services and Cromwell-Connecticut based National Home Health Care) to
form a large network of companies known as Elara Caring. We were told that the merger would
be a great thing; however, that was not my experience.

13. After the merger in May 2018, GLC began doing business as “Elara Caring.”
GLC went from being a small regional operation with around 5,000 employees and a family feel,

to a large or part of a large, national network with over 35,000 employees and a corporate feel.

Page 3 of 13

 
DocuSign Envetgne W:SEARR ERR IFS 5B MPM ORE No. 19-2, PagelD.295 Filed 06/10/20 Page 4 of 18

Management did not seem stable. Elara Caring went through several Chief Executive Officers,
and I had four different supervisors in a relatively short period of time.

14. At a quarterly business meeting following the merger, I was asked to sign a new
employment agreement — to replace my Employment Agreement. I was told that Regional said
we needed to sign new agreements with a néw non-compete, because of the merger and change
of entities to Elara Caring. I did not sign the new employment agreement that was presented to
me. My title changed to Account Executive. My responsibilities and territory remained the
same.

15. Elara Caring kept the home health and hospice lines of business separate. I only
marketed home health services for GLC/Elara Caring. I did not receive any additional training
from GLC or Elara Caring after the merger.

16. After the merger, Elara Caring also made changes that did not settle well with
patient referral sources and made my job more difficult. For example, in August 2018, Elara
Caring pulled out of contracted (private) insurance and began taking only Medicare patients.
Patient referral sources that I worked with, such as the Veteran’s Administration (VA), which
was one of my larger referral sources, expressed their frustrations to me about the changes. In or
around mid-2019, Elara Caring began accepting United Insurance and Anthem Blue Cross Blue
Shield.

17. I began considering working for a different company. One of the companies I
considered was Paradigm Health (“Paradigm”), a small home health, hospice, palliative and
wellness care company in Indianapolis, Indiana. I knew Paradigm’s Vice President of Business
Development. I interviewed with several companies, including Paradigm. My interview with

Paradigm was in mid-October 2019. I was impressed with the people I met with from Paradigm

Page 4 of 13

 
DocuSign Envetone SEAR ERR aaHP SION P-IM AY OB ENE No. 19-2, PagelD.296 Filed 06/10/20 Page 5 of 18

and with Paradigm’s philosophy. Paradigm seemed focused on patient care and taking care of its
employees, like GLC was before the merger with or into Elara Caring. Shortly after my
interview with Paradigm , I received a job offer from Paradigm as a Clinical Liaison. I had
received job offers from other companies. I decided to resign from GLC and I mulled over the
job offers for approximately two weeks. Ultimately, I accepted the offer from Paradigm. I
advised Paradigm of the Employment Agreement I had signed with GLC before the merger.

18. I submitted my thirty days’ notice of resignation to GLC/Elara Caring on
November 1, 2019, and called Mr. Steele to inform him of my decision. Mr. Steele was not
happy that I was resigning. He was abrupt. He asked me where I was going and made a
threatening comment to the effect of ‘now you’re not going to a competitor.’ I did not tell him
where I was going, as I had not yet decided for sure which job offer I was going to accept. I read
the declaration signed by Mr. Steele in support of GLC’s Motion for Preliminary Injunction
(“Steele Declaration”). [ECF No. 5-2]. I never told Mr. Steele that I “dared” Elara Caring to
stop me from going to Paradigm or anything to that effect. [Steele Declaration { 15].

19. I began working for Paradigm on December 2, 2019, as a Clinical Liaison, with a
base salary of $65,000. I am also eligible for bonuses of roughly $1,000 to $3,000 per month.
My base salary at GLC/Elara Caring was around $65,000, plus quarterly bonuses of $1,000 to
$3,000.

20. Prior to my start date with Paradigm, Paradigm required me to sign an
acknowledgement of my confidentiality and non-solicitation obligations with regard to GLC. A
true and accurate copy of the written acknowledgement, dated November 27, 2019, is attached as
Exhibit 1. The acknowledgment mistakenly references a one year period for non-solicitation of

GLC’s customers (clients). Without admitting the legal enforceability of the non-solicitation

Page 5 of 13

 
DocuSign Envetngs : SEAR CIF Ah? SE BAE- MAT EEE No. 19-2, PagelD.297 Filed 06/10/20 Page 6 of 18

provisions, I understand that the non-solicitation of clients provision in my GLC Employment
Agreement has a two year period and I have been instructed by Paradigm, not to solicit
customers (patients or proprietary referral sources of GLC/Elara Caring who were not already
existing referral sources of Paradigm) for the remainder of the two year restricted period.
Moreover, Jeff Jarecki, the Chief Executive Officer of Paradigm, instructed me not to share any
confidential or other information of GLC/Elara Caring and, for two years after my termination of
employment from GLC/Elara Caring, not to solicit any employees of GLC/Elara Caring to leave
their employment or to work for Paradigm.

21. No one from Paradigm has ever asked me for any information about GLC/Elara
Caring’s specific business practices or processes, including its CAREtinuum program, or for any
confidential information. I only have a general understanding of the CAREtinuum program. My
understanding is that CAREtinuum is a patient transition program whereby GLC/Elara Caring
identifies home health care patients who are candidates for hospice and transitions them to
hospice. I do not know the specifics of how the CAREtinuum program works. I do not have any
technical or working knowledge of Medalogix or any other software systems used in connection
with CAREtinuum or the business models behind those programs.

22. Paradigm has never asked me to start up a patient transition program and I am not
aware of any intention of Paradigm to start a patient transition program, including a program like
CAREtinuum. I have not had any discussions with Paradigm regarding starting a patient
transition program.

23. Paradigm and GLC/Elara Caring are different companies, with different business
models. GLC/Elara Caring provides home health, hospice, behavioral health and personal care

services to patients. At the time of my resignation, GLC accepted only patients who were on

Page 6 of 13

 
DocuSign Envetags (SEAR DERE 4297 8 OB Pr EO BEF No. 19-2, PagelD.298 Filed 06/10/20 Page 7 of 18

Medicare or had insurance through United Insurance or Anthem Blue Cross Blue Shield.
GLC/Elara Caring uses its CAREtinuum program to develop hospice service business; however,
I was never involved in GLC/Elara Caring’s hospice line of business and did not market hospice
care services during my employment with GLC/Elara Caring. I only marketed home health care
services. Therefore, as explained above, I only have a general understanding of the overall
purpose of the CAREtinuum program but do not know any of the specifics of that program.
GLC/Elara Caring’s approach to business development is different than Paradigm’s approach.
At GLC/Elara Caring, I worked individually in my own territory. I was required to make 10-15
sales calls per day for home health business and to get 30 Medicare admissions for home health
each month.

Paradigm provides home health, palliative, hospice and wellness care to patients.
Paradigm accepts private pay, commercial insurance, managed care insurance and Medicare. At
Paradigm, I work on a team of three people who manage a territory. Our team works together
and when we receive a referral for hospice, we divide up the responsibilities to meet our hospice
admission requirements. Paradigm relies upon quality care and customer service from its direct
care employees to grow hospice services. Paradigm does not have a patient transition program
like CAREtinuum. Paradigm does not need and has not expressed any interest in a patient
transition program.

24. Asa Clinical Liaison with Paradigm, I market primarily hospice services. I do
very little marketing of home health and palliative care services. My main or primary territory is
in Hamilton County, Indiana (Carmel, Westfield, Noblesville), which is an area that I did not
market in when I worked for GLC/Elara Caring. I also market Paradigm’s hospice services in

Tipton and Madison counties. I do not market services in Howard County (Kokomo). As

Page 7 of 13

 
DocuSign Envelone D:-SESPP eae thr Ss EBNF -MAY CHE No. 19-2, PagelD.299 Filed 06/10/20 Page 8 of 18

explained in more detail in paragraph 33 below, on one occasion, I assisted Paradigm with
setting up a booth at a vendor fair at Community Howard Regional Hospital in Kokomo
(“Community Howard”), but I have not had any other involvement with Community Howard. I
have not solicited Community Howard or other patient referral sources in that area, including a
skilled nursing home facility in Waterford, Indiana, as alleged by Stephanie Brutus (through
hearsay) in her declaration. [ECF No. 5-3].

25.  Paradigm’s patient referral sources in the counties I have marketed in on behalf of
Paradigm (Hamilton, Tipton and Madison counties) existed before I was hired by Paradigm. I
did not bring any new referral sources or referral relationships with me from GLC/Elara Caring.
Paradigm was already doing business with those patient referral sources, including Community
Hospital of Anderson. Paradigm’s patient referral sources are the same as GLC/Elara Caring’s
referral sources in terms of hospitals, doctors and long term care facilities. All of those patient
referral sources are sources that are readily available to the public and are not proprietary to
GLC/Elara Caring and are not “Elara’s referral sources” as alleged in GLC’s Motion for
Preliminary Injunction. [Steele Declaration {§ 3, 11 and 12]. In this same respect, §27 of the
Steele Declaration is patently untrue.

26. With respect to TU (Indiana University) hospitals, in my tenure at GLC, I only
called on IU Ball Memorial and IU Tipton. I did not call upon any other IU hospitals.

27. All of Paradigm’s patient referral sources with whom I have had contact with on
behalf of Paradigm were existing referral sources of Paradigm when I started working for
Paradigm. To the best of my knowledge, Paradigm has not gained any new referral sources as a

result of my employment. I did not and have not introduced any new patient referral sources to

Page 8 of 13

 
DocuSign Envetgne W:SEACP ERB AO FS TSB EP PEE No. 19-2, PagelD.300 Filed 06/10/20 Page 9 of 18

Paradigm. Furthermore, I have not used any GLC/Elara Caring private or confidential
information to leverage those referral relationships for Paradigm.

28. | When I worked for GLC/Elara Caring, I only marketed home health care services.
I did not market hospice services. I did not have access to and do not know GLC’s pricing
information (what GLC charges patients or what GLC recoups from Medicare) for hospice
services or its hospice patients. I only had access to home health patients and referral sources.
GLC’s hospice and home health lines of business were separate and distinct. I did not receive
training or information specific to marketing of hospice services when I was at GLC.

29. I have conducted a thorough search. I do not have and I have not shared any
confidential or proprietary business information about GLC/Elara Caring with Paradigm,
including customer names, referral sources specific to GLC/Elara Caring, pricing information,
sales figures, patient referral figures, patient information, clinical information, or its processes,
procedures or business strategies or plans, and no one from Paradigm has ever asked me for any
such information.

30. On or before my last day of employment with GLC/Elara Caring, I went to the
Kokomo branch and met with an HR representative and returned all GLC/Elara Caring property
or documents that were in my possession. I did not take, and do not have, any GLC/Elara Caring
property or documents.

31. | No one from Paradigm has ever asked me for any GLC/Elara Caring documents
or property, and J have not shared any GLC/Elara Caring documents or property with Paradigm.
Paradigm has not asked for, and I have not shared, information about Elara Caring’s
CAREtinuum program, Medalogix, or its software systems (Home Care Home Base) with

Paradigm.

Page 9 of 13

 
DocuSign Ene geg|D> 9b 6239 F129 798 B58 RFP ABS ISEANIO. 19-2, PagelD.301 Filed 06/10/20 Page 10 of 18

32. I have not solicited any employees of GLC/Elara Caring to leave their
employment or to work for Paradigm.

33. In 11 of the Steele Declaration, Mr. Steele states that I was responsible for
covering Account Executive Stephanie Brutus on occasion (e.g., when she was on vacation) and
working directly with GLC’s patient referral source at Community Howard. [ECF No. 5-2]. This
is not true. When Ms. Brutus took paid time off, her responsibilities were assigned to Account
Executive Hospital Liaison, Shelley Sheneman. Ms. Sheneman called on the same referral
sources/accounts as Ms. Brutus and knew or knows the contacts in Kokomo. In my nearly 4%
years of working for GLC/Elara Caring, I never called on any patient referral sources or accounts
in Kokomo.

34. In 19 of the Steele Declaration, Mr. Steele alleges some hearsay regarding a
conversation I had with Ms. Brutus on February 16, 2020. [ECF No. 5-2]. He claims I gave Ms.
Brutus a “heads up” about me selling and marketing services to Community Howard on behalf of
Paradigm so that there would not be any “awkwardness” between us. Mr. Steele’s portrayal of
our conversation is inaccurate. Ms. Brutus called me that morning. We had been friends and
work colleagues. We had a pleasant conversation about our families. Ms. Brutus then asked me
if I would ever consider coming back to Elara Caring and I immediately said no thanks. I told
her that I was happy at Paradigm and felt valued as an employee. I asked her why my position
had not been filled since it had been over 3 months. Ms. Brutus did not have an answer. I
specifically told Ms. Brutus that Kokomo is not part of my sales territory at Paradigm. I had,
however, been asked by Paradigm to assist Paradigm with setting up a booth at a meet and greet
vendor fair at Community Howard. I told Ms. Brutus about that and that I hoped to see her there.

I told her that I do not market in Kokomo for Paradigm and that I was only helping set up the

Page 10 of 13

 
DocuSign Engeiges|09 95 92992123 /783 498 REANATIPAEFONO. 19-2, PagelD.302 Filed 06/10/20 Page 11 of 18

booth and, that is what I did. I helped set up a booth. Paradigm had numerous representatives at
the event, including Jeff Jarecki, Gary Navarre, and others, who manned Paradigm’s booth and
did the marketing at that vendor event. I did not know or have any connections with people from
the Community Howard. I left the event early after helping set up the booth. I never called on
that account when I was with GLC/Elara Caring and I have not called on Community Howard
for Paradigm.

35. I genuinely cared for Ms. Brutus as a friend and told her that if she ever needed
anything to call me. I realize now, in hind sight, that Ms. Brutus was not interested in my well-
being, as she pretended that morning, but was simply fishing for information to collect for this
lawsuit. I have not had any communication with Ms. Brutus since that day. Furthermore, other
than helping set up a booth at the Community Howard vendor fair, I have not been in Kokomo
while working for Paradigm. I have not called upon or solicited Community Howard for business
on behalf of Paradigm.

36. In 421 of the Steele Declaration, Mr. Steele also states that in late February 2020,
I called and solicited Elara Caring’s nurses to come work for Paradigm and that I asked the
nurses for specific Elara Caring referral source contact names and information. [ECF No. 5-2].
Mr. Steele does not identify the nurses but regardless, the statement is simply not true. I have
never recruited or called any Elara Caring nurses for Paradigm. Furthermore, I did not try to
solicit patient referral source names or information from Elara Caring nurses for Paradigm.

37. In 47 of Ms. Brutus’s Declaration, she alleges that during my resignation period,
I failed to introduce her to Elara Caring referral sources and accounts. [ECF No. 5-3]. This
allegation is patently false. On or about Thursday, November 21, 2019, I went with Mr. Steele

and Ms. Brutus to my top accounts at Elara Caring. These included IU Tipton (in Tipton,

Page 11 of 13

 
DocuSign EnyelarglD 9492358 28a PB RENT BEFNo. 19-2, PagelD.303 Filed 06/10/20 Page 12 of 18

Indiana), IU Ball Memorial (in Muncie, Indiana), and AMG Specialty Hospital (in Muncie,
Indiana). In addition, I also introduced Ms. Brutus to Monty Brooks, Admission Director at
Signature Health and Susan Campbell, Hospice Liaison for Premier Hospice. Ms. Brutus was
given the opportunity to hand out her business cards to all referral sources, including Kim
Presnall and Michelle Rodriguez, Case Managers at IU Ball Memorial, as well as Andrea Cooper
at AMG Specialty Hospital. During these introductions, I told all of my contacts that Ms. Brutus
was the new point of contact for Elara Caring. After visiting those accounts and having lunch
together, I asked Mr. Steele and Ms. Brutus if they wanted to go to Community Hospital of
Anderson. They responded that we had done enough that day. Due to scheduling conflicts, Ms.
Brutus was not able to meet with me and the Case Managers at Community Hospital of
Anderson; however, I provided her with the names of all the Case Managers.

38. I fully cooperated with Ms. Brutus and Mr. Steele in introducing Ms. Brutus to
my patient referral contacts and continued to carry out my job responsibilities. I did not say
anything negative about GLC/Elara Caring to any patient referral sources or take any actions to
harm GLC/Elara Caring. On the other hand, I was informed that Mr. Steele and one of his other
Elara Caring Account Executives, Suzanne Bradshaw, had talked to staff at Premier Health to
find out if I had interviewed with Premier Health and to dissuade Premier Health from hiring me.
Mr. Steele reportedly said negative things about me to Premier Health and told one
representative of Premier Health that hiring me would be a mistake because I was “not a threat to
anyone in the hospice field.” I learned about this on or about November 4, 2019, and promptly
sent an email to Mr. Steele the following day on November 5, 2019. I asked Mr. Steele to please
refrain from talking negatively about me to others. Within a few minutes of receiving my email,

I received an angry phone call from Mr. Steele. He called me a liar and yelled at me for sending

Page 12 of 13

 
DocuSign Enyeigegds SPR EAB PS RENT PPAR FENOo. 19-2, PagelD.304 Filed 06/10/20 Page 13 of 18

him the email. I told Mr. Steele that I had a right to protect my character and reputation. A true
and accurate copy of my email to Mr. Steele is attached as Exhibit 2.

39. Paradigm has never asked me to solicit or recruit employees of GLC/Elara Caring
to Paradigm and I have no intent to do so. Paradigm specifically instructed me not to solicit any
GLC/Elara Caring employees to leave their employment or to work for Paradigm. Likewise,
Paradigm has never asked me about GLC/Elara Caring’s customers (patients or referral sources)
or requested that I solicit or take away any GLC/Elara Caring customers. I am not aware of any
referral sources or increase in market share that Paradigm has gained, at Elara Caring’s expense,
as a result of my employment.

I DECLARE, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING
STATEMENTS ARE TRUE AND CORRECT.

DocuSigned by:
5/14/2020 [ Arh
Dated: 4EGAIZE2EECDAE7 _

Amy Stone

Page 13 of 13

 
Case 2:20-cv-10781-BAF-MJH ECF No. 19-2, PagelD.305 Filed 06/10/20 Page 14 of 18

Exhibit 1

 
 

November 27, 2019

Re: Acknowledgment of Your Confidentiality and Non-Solicitation Obligations to
Previous Employers

Dear Ms. Stone:

This letter confirms our conversation about your confidentiality and other obligations to
previous employers, including Great Lakes Caring (GLC). Please review and sign this
Acknowledgement in the space provided below.

You understand and agree that Paradigm Health (“Paradigm”) has hired you solely because
of your general skills and abilities, and not because of your possession or knowledge of protectable,
confidential, or trade-secret information belonging to any previous employer (if any such
information exists), including GLC (hereinafter, “Previous Employer Information”). You agree
that you have either destroyed all Previous Employer Information (whether in paper or electronic
form) or retumed it to your previous employer(s), such that you no longer possess any such
Previous Employer Information in any format.

You further acknowledge that Paradigm does not desire to possess any Previous Employer
Information, and expressly prohibits you from, directly or indirectly, using or disclosing (whether
in paper or electronic form) any Previous Employer Information on behalf of Paradigm or in any
other manner in connection with performing your responsibilities for Paradigm. This prohibition
includes transferring or downloading any Previous Employer Information to any Paradigm server,
system, or device, or disclosing it to any Paradigm employee or agent in any format.

You further acknowledge that for three hundred and sixty-five (365) days after your
termination of employment from GLC, you shall not solicit any present or past customers of GLC

8904 Bash Street, Suite B Indianapolis, IN46256 PLOHEALTH.€OM O: 317-735-6001 F: 855-450-1177

HOME HEALTH, HOSPICE, PALLIATIVE, AND WELLNESS CARE

 

 
“Case 2:20-cv-10781-BAF-MJH ECF N6:19-2, PagéeiD.367" Filed’ Ob/10/20" Page, 16 of 18
XNIDI

for the purpose of doing business with Paradigm. Further, for two years after the termination of
your employment from GLC, you shall not have any contact with any past or present employees
of GLC for the purpose of encouraging anyone to leave their employment with GLC. You shall
not play any role in hiring anyone at Paradigm who was employed with GLC.

You understand that if you have any questions or concerns about a potentially prohibited
disclosure or use (including whether something qualifies as such) or about other obligations
contained in this Acknowledgement, you will immediately contact Jeff Jarecki for a determination
about the appropriate course of action to: (a) avoid any such disclosure or use; (b) ensure
compliance with the non-solicitations and no-hire provisions set forth in this Acknowledgement
correspondence; and/or (c) any other contractual or statutory obligations you may have. You also
understand and agree that any such disclosure, use, or breach of other obligation in violation of
this letter will subject you to discipline by Paradigm, up to and including the termination of your
employment.

Thank you for your review of this letter and your agreement to its terms.

Sincerely,...

 

(Jeff Jateckd, Presigent /
/

Name: Lm hong

Date: \ | 27g

 

 

26700276. 1

8904 Bash Street, Suite B Indianapolis, IN46256 PLOHEALTH.COM O: 317-735-6001 F: 855-450-1177

 

HOME HEALTH, HOSPICE, PALLIATIVE, AND WELLNESS CARE

 
Case 2:20-cv-10781-BAF-MJH ECF No. 19-2, PagelD.308 Filed 06/10/20 Page 17 of 18

Exhibit 2

 
Case 2:20-cv-10781-BAF-MJH ECF No. 19-2, PagelD.309 Filed 06/10/20 Page 18 of 18

 
    

oh
Re Te

‘ Ft
Zé

~ 8 dress Check

Bate haat

  

 

a6 Up

 
  

ni
. . 1 High tmpartance “
4anach Attach Signature Assign
Names files Item © >

Pohiy +

  

View
Name
lustin Stecie, Bradshaw, Su7ande

Templates

Insights
& Low Importance
ingtode Tage

f4, Tenptate

iood Morning,

: was brought to my attention yesterday that my name and reputation was being dragged through the mud in the Indy market by an Elara Caring

o-worker. This news came directly to me by a competitor in the Hospice field. | have been in healthcare as a sales representative for over 10
ears now and | am very connected in my community. I strive on the amazing connections and relationships that | have

built along with a dynamic
iork ethic. The specific phrases that came back to me include, “Amy Stone is no threat”. “Amy Stone is not a go getter”. | can assure you that

uilding a territory from scratch with no local office twice with 2 separates companies does not come from someone who is not a go-getter.
is my hope to end my almost 5 years of tenure with Great L

‘ill cease and that the person who replaces my position will also start their career on the right foot. |
est,

% on

Elara*“Caring

akes/Elara Caring in the most positive way that | can. | hope that all negative chatter

Amy Stone | Account Executive

c¢ 765.437.7027 | f 877.395.0055 | astone@elara.com

Right Care « Righi Time « Righi Flace

 

 
